DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 14, 15, 17, 19, 21 and 23-26 stand rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rodgers et al (US 2014/0141166).
	Claim 14: Rodgers teaches a selective laser sintering method for producing 3-D body comprising sintering a build material (para. 0003 & 0006) which comprises at least one semicrystalline polyamide and at least one amorphous polyamide (para. 0066) wherein (A) the semicrystalline polyamide comprises a unit of -CO-(CH2)n-NH- (Formula 1) wherein n=3-12, (para. 0067) which overlaps the claimed range 3-7, (B) the amorphous polyamide is nylon PA6I/6T (Rodgers, para. 0077), and (C) reinforcing fibers including carbon fibers or glass fibers (Rodgers, para. 0094). Rogers does not report the aspect ratio of the reinforcing fibers; however, commercially available carbon fibers and glass fibers typically have an aspect ratio of at least 2. Therefore, the aspect ratio for the fibrous agent would have been anticipated or the matter as a whole would have been obvious as a matter of choice to select commercially available fibers having the aspect ratio of at least two.
	Claim 15: Rodgers teaches a sintering powder comprising 60 wt% of semicrystalline PA, 15wt% of amorphous PA (i.e. nylon-61/6T), and 25 wt% of carbon  fiber (Rodgers, para. 0166), which is well within the claimed ranges of 30 to 70%, 5 to 25wt%, and 15 to 50wt%, respectively.
	Claims 17-19: Rodgers do not report the melting point (“Tm”) or crystallization temperature (“Tc”) of the sintering powder. However, it is expected that the Tm, Tc and thus the difference between the onset Tm and onset Tc (i.e. sintering window) are within the claimed ranges because the sintering powder of Rodgers comprise the same
components within the same proportions as discussed in claims 15-16 above and claims 21 and 23 below.
	Claim 21: Rodgers teaches the polyamide component, i.e. component (A), includes PA6, PA6.6, PA6.10 (Rodgers, para. 0069).
	Claim 23: Rodgers teaches fibers including carbon fibers, glass fibers, ceramic fibers and silica (Rodgers, para. 0094).
	Claim 24: Rodgers teach additives including dyes (para. 0093).
	Claim 25: Rodgers teaches a selective laser sintering method for producing 3-D body (para. 0002).
	Claim 26: See claims 14 and 17-19 above.

Claims 14-26 stand rejected under 35 U.S.C. 103 as being unpatentable over Lyons (US 2014/0050921) in view of Rodgers et al (US 2014/0141166).
	Claim 14: Lyons teaches a method of producing a 3-D body by selective laser sintering (“SLS”) wherein the powder for the SLS comprising semicrystalline polymer and reinforcing fibers, which is equivalent to the claimed “component (C)” (Lyons, para. 0002, 0004, and 0009 and Figure 15). Lyons further teaches that the semicrystalline polymer includes polyamide (“PA”) (Lyons, para. 0083 and Figure 11). The length to diameter (L/D) aspect ratios of the fibers range from low to high (Lyons, Figure 22) and thus is expected to encompass the claimed ranges of 2:1 to 40:1. However, Lyons does not teach a mixture of polyamides in the components of the sintering powder. In the same field of endeavor (SLS and additive manufacturing), Rodgers teaches a build material comprising at least one semicrystalline polyamide, which is equivalent to the
claimed “component (A)” and at least one amorphous polyamide, which is equivalent to the claimed “component (B)” (Rodgers, para. 0066) wherein the semicrystalline polyamide, i.e. component (A), comprises a unit of -CO-(CH2)n-NH- (Formula 1) wherein n=3-12, (Rodgers, para. 0067) which overlaps the claimed range 3-7, and the amorphous polyamide, i.e. “component (B)”, is nylon PA6I/6T (Rodgers, para. 0077), and reinforcing fibers including carbon fibers or glass fibers (Rodgers, para. 0094). In light of Rodgers teaching, the PHOSITA would have been motivated to employ the two polyamides of Rodgers in place of the semicrystalline polyamide in the sintering powder of Lyons in order to produce shaped bodies that “exhibit superior mechanical properties” (e.g. strengths and ductilities) of semicrystalline polymers while also possess annealability similar to amorphous polymer as taught by Rodgers (Rodgers, para. 0047- 0049).
	Claim 15: Rodgers teaches a sintering powder comprising 60 wt% of semicrystalline PA, 15wt% of amorphous PA (i.e. nylon-61/6T), and 25 wt% of carbon fiber (Rodgers, para. 0166), which is well within the claimed ranges of 30 to 70%, 5 to 25wt%, and 15 to 50wt%, respectively. In addition, Lyons teaches fibers being present at 30 to 60 wt% or more narrowly 30 to 45wt% (Lyons, para. 0094) which overlaps the claimed range of 15 to 50wt%.
	Claim 16: Lyons teaches the particle size distribution of the powder to be “selected to increase the flow of particles” and exemplified a particle size distribution of 20 um to 150 um which is well within the claimed D50 and D90 from 25 to 150 m (Lyons, para. 0076-0077). Therefore, the claimed particle size distribution would have been obvious through routine experimentation following the guidance of Lyons.
	Claim 17: Lyons teaches that the polymer in the sintering powder to have a crystallization temperature (“Tc”) that overlaps the melting point (“Tm”) such that the amount of heat absorbed increases when the sintering powder melts and becomes liquid, and an increase in heat release occurs when the powder cools and turns back into a crystallized from (Lyons, para. 0073-0074). Thus it is expected that the difference between the Tm and Tc (i.e. sintering window) is small or in the range of 15 to 40K.
	Claim 18: With regards to the melting point of the sintering powder, Lyons teaches that the melting temperature (“Tm”) ranges for the sintering powder that may be used depend on the particular implementation (Lyons, para. 0097) and that when the sintering powder takes the form of nylon, the Tm is to be raised from 197°C to 265°C (Lyons, para. 0099) which is well within the claimed range of 180 to 270°C. In addition, the polyamide used by Lyons (i.e. nylon-66, nylon-12, and nylon-11) have melting points ranging between 186 to 254°C (Lyons, Figure 11) which is well within the claimed range. Thus, the sintering powder of which the main component is based on polyamide as derived from the teachings of Lyons and Rodgers as discussed above is expected to possess the Tm within the claimed range.
	Claim 19: With regards to the crystallization temperature (“Tc”), Lyons teaches that the polymer in the sintering powder to have a Tc that overlaps the Tm such that the amount of heat absorbed increases when the sintering powder melts and becomes liquid, and an increase in heat release occurs when the powder cools and turns back into a crystallized from (Lyons, para. 0073-0074), which suggests that the Tc for the sintering powder is in the lower end of the Tm. As the Tm for nylons used by Lyons running from 186 to 254°C (Lyons, Figure 11), it is expected the Tc to be in the lower
range which is at about 186°C or lower and thus overlaps the claimed range of 120 190oC.
	Claim 20: Lyons teaches that the sintering powder is produced by cryo-grinding at cryogenic temperatures (Lyons, para. 0110) which is typically about -210 to -195°C.
	Claim 21: Rodgers teaches the polyamide component, i.e. component (A), includes PA6, PA6.6, PA6.10 (Rodgers, para. 0069)
	Claim 22: Lyons shows the relationship between the (L/D) aspect ratio ranges of the fibers to their respective reinforcement strengths (Lyons, Figure 22) and thus the claimed ratio range of 2:1 to 40:1 would have been obvious through result optimization.
	Claim 23: Lyons and Rodgers teach fibers including carbon fibers, glass fibers, polymer fibers, ceramic fibers, silica (Lyons, para. 0085; Rodgers, para. 0094).
	Claim 24: Rodgers teach additives including dyes (para. 0093).
	Claim 25: See claim 14 above; in addition, Rodgers, para. 0133.
	Claims 26: See claims 14 and 17 above.

Claim 16 stands rejected under 35 U.S.C. 103 as being unpatentable over Lyons and Rodgers as applied to claims 14-26 above, and further in view of Baumann (US 2004/0138363).
	Lyons and Rodgers teach the claimed invention as discussed above. In the same field of SLS endeavor, Baumann teaches the sintering powder to have a median particle size D50 from 40 to 80 m (Baumann, para. 0020) which overlaps the claimed range of 25 to 70 m. Baumann also teaches D10 of less than 32 m and D90 of less than 80 m (Baumann, para. 0042-0044) which is within the claimed range of 10 to 30 m for D10 and 50 to 150 m for D90. Thus, it would have been obvious to select the
particle size distribution as taught by Baumann to produce articles having high
dimensional stability (Baumann, para. 0052).

Response to Arguments
Applicant alleges that “Rodgers exclusively describes the use of the polyamide blend in an extrusion-based 3D printing process”, citing paragraph 0042. First of all, the extrusion-based printing process is used as an example for the additive manufacturing process, note the word “such as” preceding “extrusion-based” in the context.  Therefore, to characterize it as “exclusive description” of extrusion-based 3D printing process is erroneous.  Secondly, Rodgers’ disclosure covers additive manufacturing process, which includes extrusion-based techniques, jetting, selective laser sintering, …(para. 0003).  The difference techniques refer to the heating source that is used to melt the build material, but the principle is the same across all these techniques, namely, melting the build material and printing the 3D part(s) using an additive manufacturing system.  In addition, regardless of the techniques, the build materials for the additive manufacturing system can be used across different techniques.  The burden is on Applicant to show that the build materials, namely the specific polyamides as taught by Rodgers are incapable of functioning as build materials for selective sintering process (“SSP”).  
Applicant also alleges that amorphous polyamide, in particular PA 6I/6T is not preferred according to Rodgers.  Applicant is invited to review the description at para. 0075 & 0081-0083 where amorphous polyamides are described to be included in the PA material and paragraph 0077 where PA 6I/6T is listed as one of the “[p]referred polyamides for the amorphous polyamide”.  
Applicant further argues that the PA blends of the invention have the “advantageous and surprising technical effects” namely “”distinctly reduced warpage”.  It should be noted that Rodgers does teach PA blends being capable of printing with “low curl” (para. 0043, 0049, 0051, 0133 & 0160) which is synonymous to “low warpage”.   
Applicant further argues that the PA blends provide better mechanical properties than pure PA citing Table 4.  It should be noted that , Rodgers also teaches PA blends (see above) which result in improved tensile strength, tensile modulus, good strength and ductilities (Rodgers, para. 0131-0133).  
Applicant's arguments filed May 19, 2022 have been fully considered but they are not persuasive for the reasons discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



August 9, 2022